DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent No. 1,392,178 to Kuebler and U.S. Patent No. 5,184,421 to Meharg.
Regarding Claim 1, Allen teaches a removably securable potted plant jacket, comprising: a housing enclosure having a first member and a second member attached to one another by a hinge (Allen teaches two sections that meet at the tabbed flap the opposite corner diagonal from the tab closer is the hinged section, applicant doesn’t claim the structural features of the hinge and since Allen opens and closes at that juncture it has a hinged attachment and function, hinge is interpreted as a pivot point or joint), the first member and second member configured to rotated between a closed position and an open position around the hinge, wherein the housing defines an open top end and an open bottom end (Allen Fig. 7 and 8) when the first and second members are in the closed position; a closure flap (Allen Fig. 1 and 2) which runs the length of the housing enclosure from the open top end to the open bottom end along the portion where the first member and the second member of the housing enclosure meet when in the closed position; a fastener (Allen Fig. 2 tab) configured to removably secure the closure flap; and a perimeter lip (Allen Fig. 1 and 2 portion extending perpendicular to the jacket body) which extends out from the open bottom end such that the diameter of the perimeter lip is larger than that of the open bottom end.
Allen appears to teach a housing that is rigid since it retains it shape when assembled, but is silent on explicitly teaching the housing being transparent and rigid.  However, Kuebler teaches the general knowledge of one of ordinary skill in the art that it is known to provide a plant jacket housing that is rigid and transparent (Kuebler page 1 line 80 “transparent material such as glass or the like”).  Although the examiner maintains that Allen satisfies the broad limitation of a hinge; Kuebler teaches an explicit use of a hinge at the joint of two sections (Kuebler #6, page 1 lines 64-65).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Allen with the teachings of Kuebler before the effective filing date of the claimed invention for ease of collapsing and folding and to allow maximum amount of heat and light to reach the plants as taught by Kuebler.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known material for another to obtain predictable results.
Allen as modified is silent on explicitly teaching a flange extending downward from the perimeter lip; the flange on the perimeter lip configured to engage the rim of a planter pot to secure via friction fit. However, Meharg teaches the general knowledge of providing a flange extending downward from a perimeter lip configured to engage the rim of a planter pot to secure via friction fit (Meharg Fig. 5 #25a flange, #35 angled portion, #34 rim). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Allen with the teachings of Meharg before the effective filing date of the claimed invention for application to plant containers to prevent access by animals and children as taught by Meharg (Meharg abstract). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Allen as modified teaches hard material (Allen retains its shape thus satisfies “hard”; Kuebler “glass”), and transparent material (Kuebler page 1 line 80) of the housing enclosure comprises a synthetic polymer (Meharg Col. 4 lines 20-35). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Allen with the teachings of Meharg before the effective filing date of the claimed invention for known physical properties of polymers to be light weight and more durable to reduce likelihood of shattering or breakage. The modification is merely the simple substitution of one material for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results. Furthermore, an obvious engineering design choice involving the selection of a Known material for intended use [Leshin 125 USPQ 416].
Regarding Claim 4, Allen as modified teaches the perimeter lip is connected to the open bottom end via an elastic material that is configured to accommodate planter pots of varying diameters. (Meharg Fol. 4 line 32 “elastic”).
Regarding Claim 7, Allen as modified teaches the housing enclosure comprises a rectangular cross-section when the first member and the second member are in the closed position (Allen Fig. 7 and 8).
Regarding Claim 8, Allen as modified teaches the perimeter lip is configured to receive the top end of a planter pot therein in frictional engagement (Meharg Fig. 5 #25a, #35, #34).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent No. 1,392,178 to Kuebler and U.S. Patent No. 5,184,421 to Meharg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2009/0293349 to Dunbar.
Regarding Claim 3, Allen as modified teaches a tab and flap closure along the length, but is silent on the fastener comprises a hook and loop assembly disposed along a length of the closure flap. However, Dunbar teaches the general knowledge of selecting a hook and loop fastening assembly for a plant jacket (Dunbar Fig. 1 #24B and 244A). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Allen with the teachings of Dunbar before the effective filing date of the claimed invention for ease of securing and releasing as taught by Dunbar. The modification is merely an obvious engineering design choice. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the simple substitution of one known fastener for another to obtain predictable results.

Claims 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent No. 1,392,178 to Kuebler and U.S. Patent No. 5,184,421 to Meharg as applied to claim 1 above, and further in view of U.S. Patent No. 9,010,020 to Slusher.
Regarding Claim 5, Allen as modified is silent on teaching an enclosure comprises a circular cross-section when the first member and the second member are in the closed position. However, Slusher teaches the general knowledge of known circular cross-section when the first and second member are in the closed position (Slusher Fig. 1, 4, 5A-D). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Allen with the teachings of Slusher before the effective filing date of the claimed invention for application to different size plants as taught by Slusher (Slusher Col. 4 lines 10-25). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Allen as modified teaches a diameter of a central portion of the housing enclosure is greater than each of a diameter of the open top end and a diameter of the open bottom end (Slusher Fig. 6).
Regarding Claim 10, Allen as modified teaches the first member and the second member comprise a substantially concave shape. Slusher teaches the general knowledge of one of ordinary skill in the art that it is known to provide concave members as alternate equivalents (Slusher Col. 4 lines 20-25). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Allen with the teachings of Slusher before the effective filing date of the claimed invention to accommodate different plant sizes and shapes as taught by Slusher. The modification is merely the simple substitution of one know shape for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 
The examiner maintains that Allen teaches two sections that meet at the tabbed flap the opposite corner diagonal from the tab closer is the hinged section, applicant doesn’t claim the structural features of the hinge and since Allen opens and closes at that juncture it has a hinged attachment and function, hinge is interpreted as a pivot point or joint.  Functionality is inherent in the operation of Allen.  Allen provides the flap and tab connection along one edge of the device.  This is present because the device must open and close at this point.  Allen on has the tab and flap along one edge because that is the point that the free ends of the flat device come together when assembled.  See U.S. Patent No. 2,062,789 to Keller Fig. 1 and 3 as a teaching of the inherent nature of Allen.  In addition, the amended claim language necessitated a new grounds of rejection and the prior art of record of Kuebler explicitly teaches the structure of a hinge at an edge of two sections of a housing.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



06 September 2022